UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                           CAMPANELLA, HERRING, and WOLFE
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                  Private First Class KARINA FLORES-SANTOS
                          United States Army, Appellant

                                       ARMY 20140066

                       Headquarters, III Corps and Fort Hood
                      Wade N. Faulkner, Military Judge (trial)
                 Jacob D. Bayshore, Military Judge (DuBay Hearing)
            Colonel Richard W. Rousseau, Staff Judge Advocate (pretrial)
               Colonel Ian G. Corey, Staff Judge Advocate (post-trial)
Lieutenant Colonel Joseph M. Fairfield, Acting Staff Judge Advocate (DuBay Hearing)

For Appellant: Lieutenant Colonel Charles Lozano, JA; Major Andres Vazquez, Jr.,
JA; Major Daniel E. Goldman, JA (on brief); Colonel Mary J. Bradley, JA; Lieutenant
Colonel Christopher D. Carrier, JA; Major Daniel E. Goldman, JA (on brief following
DuBay Hearing); Colonel Mary J. Bradley, JA; Major Andres Vazquez, Jr., JA; Major
Daniel E. Goldman, JA (Motion for En Banc Reconsideration).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie, III,
JA; Major Daniel D. Derner, JA; Captain Christopher A. Clausen, JA (on brief);
Lieutenant Colonel Eric K. Stafford, JA; Major Michael E. Korte, JA;
Captain Christopher A. Clausen, JA (on brief following DuBay Hearing).


                                          24 July 2017
                   -----------------------------------------------------------------
                    SUMMARY DISPOSITION ON RECONSIDERATION
                   -----------------------------------------------------------------

CAMPANELLA, Senior Judge:

       A military judge sitting as a general court-martial convicted appellant,
consistent with her pleas, of attempted distribution of a controlled substance,
conspiracy to distribute a controlled substance, introduction of marijuana, distribution
of a controlled substance, and wrongful use of cocaine in violation of Articles 80, 81,
and 112a, Uniform Code of Military Justice, 10 U.S.C. §§ 880, 881, 912a (2012)
[hereinafter UCMJ]. The convening authority approved the adjudged sentenced of a
bad-conduct discharge, ten months confinement, and reduction to the grade of E-1.

      On 8 June 2016, this court summarily affirmed the findings and sentence in this
case. United States v. Flores-Santos, ARMY 20140066 (Army Ct. Crim. App. 8 Jun.
FLORES-SANTOS—ARMY 20140066

2016) (unpublished). On 7 July 2016, appellant filed a motion for reconsideration and
a suggestion for reconsideration by the court en banc. We granted the motion for
reconsideration (denying the suggestion for review en banc), and again affirmed the
findings and sentence. United States v. Flores-Santos, ARMY 20140066, 2016 CCA
LEXIS 459 (Army Ct. Crim. App. 29 Jul. 2016) (mem. op.).

      Our superior court set aside our decision and remanded appellant’s case for a
hearing pursuant to United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411
(1967), to make findings of fact and conclusions of law related to the matter
underlying the granted issue, which was:

             Whether the military judge was disqualified from
             presiding in appellant’s case where he previously served
             as chief of justice and supervised all prosecutions for
             appellant’s unit, and he failed to disclose the full extent of
             his responsibilities and actions from his prior position,
             including consulting on cases at the pre-preferral and
             investigation stage.

United States v. Flores-Santos, 76 M.J. 42 (C.A.A.F. 2016) (capitalization modified).

       The DuBay hearing occurred on 6 March 2017, and the military judge made
findings of fact and conclusions of law in his Ruling on DuBay Issue Regarding
Military Judge’s Qualification. (App. Ex. XIII). The record was returned to this
court and defense appellate counsel on 20 March 2017. On 24 April 2017, this court
affirmed the findings and sentence. United States v. Flores-Santos, ARMY 20140066,
2017 CCA LEXIS 272 (Army Ct. Crim. App. 29 Jul. 2016) (summ. disp.). On 17 May
2017, appellant submitted a request for reconsideration, which we granted. Upon
consideration of the submissions of defense appellate counsel and the government, we
again adopt the findings of fact and conclusions of law of the DuBay judge.

                                    CONCLUSION

     For the reasons stated previously, the findings of guilty and the sentence are
AFFIRMED.

      Judge HERRING and Judge WOLFE concur.

                                           FORTHE
                                          FOR  THECOURT:
                                                   COURT:




                                          MALCOLM
                                           MALCOLMH.H.SQUIRES,
                                                          SQUIRES,JR.
                                                                   JR.
                                          Clerk of Court
                                           Clerk of Court



                                            2